                                                                                                                                       1


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------------------------------------------------------------------
 In re


 ALEXANDER GUNN,
                                                                                                                                           Chapter 11

                                                                                                                                           Case No. 21 - 1 0 5 3 6 ( S HL)
                                                          Debtor.
 ------------------------------------------------------------------------------------------------------------------------------

                      ORDER AUTHORIZING RETENTION OF SHENWICK & ASSOCIATES
                        AS COUNSEL TO THE DEBTOR EFFECTIVE MARCH 23, 2021

                  Upon the application, dated April 7 , 2021 (the "Application"), of J a m e s H .

S h e n w i c k , E s q . herein (the "Debtor"), for an Order, pursuant to §327(a) of title 11 of the

United States Code (the "Bankruptcy Code") and Rules 2014 and 6003 of the Federal Rules of

Bankruptcy Procedure (the "Bankruptcy Rules"), authorizing the retention of Shenwick &

Associates ("Shenwick") as counsel to the Debtor, effective March 23, 2021; and upon the

Declaration of James H. Shenwick, dated April 7, 2021 and the Declaration of Alexander

Gunn dated March 23, 2021, the Court being satisfied that (i) the employment of Shenwick is

necessary and in the best interests of the Debtor, its estate, creditors and equity holders, (ii)

Shenwick does not have or represent any interest adverse to the Debtor or its estate, (iii)

Shenwick is a 'disinterested person" as that term is defined in §101(14) of the Bankruptcy

Code; (iv) Shenwick will waive any prepetition claims against the Debtor, if any,

(v) Shenwick shall notify all parties of any increase in his billing rates, and good

and sufficient cause appearing for the relief sought by the Application; and after due deliberation

thereon; it is

                  ORDERED, that the Application is granted to the extent provided herein; and it is further

                  ORDERED, pursuant to §327(a) of the Bankruptcy Co de and Bankruptcy Rule 2014,

that the Debtor is hereby authorized to retain Shenwick as its counsel effective as of March
                                                   2


23, 2021; and it is further

        ORDERED, that Shenwick is authorized to perform the following services:

advise the Debtor with respect to its rights and duties as a debtor-in- possession;

assist and advise the Debtor in the preparation of its financial statements, schedules of assets and

liabilities, statement of financial affairs and other reports and documentation required pursuant to

the Bankruptcy Code and the Bankruptcy Rules;

        -represent the Debtor at all hearings and other proceedings relating to its affairs as a

chapter 11 debtor;

        -prosecute and defend litigated matters that may arise during this chapter 11 case;

-assist the Debtor in the formulation and negotiation of a plan of reorganization and all related

transactions;

        -assist the Debtor in analyzing the claims of creditors and in negotiating with such

creditors;

        -prepare any and all necessary motions, applications, answers, orders, reports and papers

in connection with the administration and prosecution of the Debtor's chapter 11 case; and

-perform such other legal services as may be required and/or deemed to be in the interest of

the Debtor in accordance with its powers and duties as set forth in the Bankruptcy Code; and

it is further

        ORDERED, that Shenwick shall be compensated in accordance with and will file

interim and final fee applications for allowance of its compensation and expenses and shall be

subject to §§ 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy

Rules, the Guidelines for Reviewing Applications for Compensation and Reimbursement of

Expenses Filed Under 11 U.S.C. §330 promulgated by the Executive Office for the United States

Trustees and this Court's Administrative Order M - 447 titled Amended Guidelines for Fees and

Disbursements for Professionals in Southern District of New York Bankruptcy Cases, dated

January 29, 2013; and it is further
                                                    3


           ORDERED, that to the extent the Application, Declarations, and/or Engagement Letter

are inconsistent with this Order, the terms of this Order shall govern; and it is further

           ORDERED, that, notwithstanding any provision to the contrary in the Application,

Declarations or the Engagement Letter, the Court shall retain jurisdiction to hear and to determine

all matters arising from or related to implementation of this Order; and it is further

           ORDERED, that ten business days’ notice must be provided by Shenwick to the Debtor

and the United States Trustee prior to any increases in the rates set forth in the Application,

Declarations, and/or Engagement Letter, and such notice must be filed with the Court; and it is

further

           ORDERED, that Shenwick shall apply any remaining amounts of its prepetition retainer

as a credit toward postpetition fees and expenses, after such postpetition fees and expenses are

approved pursuant to the first Order of the Court awarding fees and expenses to Shenwick.

Dated: New York, New York
       April 30, 2021


                                               /s/ Sean H. Lane
                                               HONORABLE SEAN H LANE
                                               UNITED STATES BANKRUPTCY JUDGE


No Objection:

UNITED STATES TRUSTEE
Region 2

By:       /s/ Richard C. Morrissey
          Richard C. Morrissey
          Trial Attorney
          April 11, 2021
